DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 11/19/2019, 07/07/2020, 01/12/2021 have been considered by the Examiner.

Status of Claims
Claims 1-14, filed on 11/19/2019, are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:
it repeats “alphaolefin oligomer” twice; the claim should be amended as follows: “ A hydrogenated alphaolefin oligomer composition comprising at least one 5hydrogenated alphaolefin oligomer …”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term " the alphaolefin oligomer having a uniform molecular structure” in claim 1 is a relative term which renders the claim indefinite.  The term "uniform molecular structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examining, the uniform molecular structure oligomer is assumed to be a tri-decene oligomer (refer to instant example 1 on pg. 16 and Table 3 on pg. 22 of the instant specification).
Claim 2 is indefinite because the structural chemical formula 1 is incorrect! The chemical structure of tri-decene, refer to Table 3 of the Specification for example, has repeating units of 10 carbons and typically looks like the figure below (adapted from Sigma-Aldrich).

    PNG
    media_image1.png
    125
    290
    media_image1.png
    Greyscale

.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: limitations that further limit the alphaolefin oligomer of claim 1. The recitation “used as a lubricant base oil” does not introduce further limitations to allow the use of oligomer as a base oil for lubricants.
claims 3-12 and 14 are also rejected under 35 USC §112(b) by virtue of their dependence from claims 1, 2 or 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtiade et al. (US 2017/0226441).
Regarding claims 1, 9-10 and 13-14, Courtiade teaches the following ([0021]):

    PNG
    media_image2.png
    394
    602
    media_image2.png
    Greyscale

The oil is a hydrogenated oligomer of an alpha olefin (1-decene) and can be used a lubricant (Abstract, [0025]-[0028], [0058]-[0059], and [0162]-[0163]). This disclosure reads on pending claims 13-14.
Regarding the molecular weight, Courtiade teaches “an oil for which the average molecular mass ranges from 300 to 1,000 g/mol” ([0142]). This amount is within the claimed “a weight average molecular weight of 1300 or less”; the range disclosed by the reference anticipates the instantly claimed range as sufficiently supported by specific example(s)—see MPEP 2131.03. 
The branching ratio of 9-methyl-11-octyl-henei cosine (1-decene trimer of Formula I above) is 0.173 (calculated based on four CH3 groups and 23 CH2 groups).  This amount is within the claimed “having a branch ratio of 0.265 or less”; the range disclosed by the reference anticipates the instantly claimed range as sufficiently supported by specific example(s)—see MPEP 2131.03. 

Courtiade further discloses “an oil for which the pour point is less than or equal to -50° C., preferably less than or equal to -55 or -57°C.” ([0143]) which anticipates the pour point of pending claim 9 being -50°C or less—see MPEP 2131.03. 
Also, the disclosed kinematic viscosity at 100°C being 3-4 mm2/s (centistoke or cSt; Abstract and [0021]) anticipates the claimed “kinematic viscosity at 100°C of 6.3 cSt or less” as recited in pending claim 10—see MPEP 2131.03. 

Regarding claims 2-6, Courtiade teaches an alpha olefin oligomer comprising tridecene oligomer (Formula 1 in [0022] as shown above). This compound seems chemically equivalent to the compound in Table 3 that is tested for relaxation times, as reported in Table 4 of the instant Specification (copied below). Therefore, the alphaolefin oligomer of Formula I in Courtiade is expected to have similar relaxation times as the compound of instant Tables 3-4 since both compound have the same or materially the same chemical structure. Compounds with similar chemical structure typically exhibit similar properties by virtue of their chemical identity: “By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it.”—see MPEP 2163.07(a).
The disclosed B3 being a CH2 reads on pending claim 4.    

    PNG
    media_image3.png
    859
    566
    media_image3.png
    Greyscale


Regarding claim 7, Courtiade does not explicitly disclose the flash point of the alphaolefin oligomer.
However, Table 2 of the instant specification (pg. 20) shows that an oligomer of 1-decene prepared using metallocene catalyst system exhibits a flash point of 240°C (Example 1 on pg. 16). Note here that Courtiade uses similar catalyst systems to make the alphaolefin oligomer ([0192]-[0193]). Therefore, it is expected that the alphaolefin oligomer of Courtiade also exhibits a flash 

Regarding claim 8, Courtiade teaches “a volatility measured according to the ASTM D6375 standard of less than 10.8% by mass”. According to ASTM (astm.org), D6375 is described as “Standard Test Method for Evaporation Loss of Lubricating Oils by Thermogravimetric Analyzer (TGA) Noack Method”. Therefore, the volatility of Courtiade according to ASTM D6375 is considered equivalent to the recited “Noack volatility”. The disclosed volatility anticipates the claimed volatility of less than 12% (assumed to be mass% according to the ASTM method) —see MPEP 2131.03. 

Regarding claim 12, Courtiade teaches an oil comprising up to 99% of 1-decene trimer of Formula I ([0157]). This oil anticipates the claimed alpha olefin oligomer having 0.1-3.5 wt% of dimer (since 99% of the oil is trimer)—see MPEP 2131.03. The dimer of 1-decene is separated and recycled for further oligomerization ([0073] and [0079]). In one embodiment, the oil comprises 0.1-1 wt% dimer ([0167]).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtiade et al. (US 2017/0226441) as evidenced by Oumar-Mahamat et al. (US 2018/0371348).

Regarding claim 11, Courtiade is silent about the kinematic viscosity of the alphaolefin oligomer at 40°C.

Therefore, it is expected that the alphaolefin oligomer of Courtiade also exhibits a kinematic viscosity of about 13.57 cSt which reads on the claimed value of 35 cSt or less— see MPEP 2163.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772